           Case 1:20-cv-03004-FVS                  ECF No. 17         filed 10/14/20      PageID.1228 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                  for the_                                EASTERN DISTRICT OF WASHINGTON

                                                     Eastern District of Washington
                                                                                                              Oct 14, 2020
                            RAY B.,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                      )
                             Plaintiff                                )
                                v.                                    )      Civil Action No. 1:20-CV-3004-FVS
                                                                      )
              ANDREW M. SAUL,                                         )
       COMMISSIONER OF SOCIAL SECURITY,

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED. Defendant’s Motion for Summary Judgment, ECF
’
              No. 13, is GRANTED. Judgment is in favor of the Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Stanley A. Bastian                            on motions for
      summary judgment.


Date: October 14, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                            Virginia Reisenauer
